Petition denied by unpublished PER CURIAM opinion.
' Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Kennard Shelton petitions for a writ of error coram nobis. “As a remedy of last resort, the writ of error coram nobis is granted only where an error is of the most fundamental character and there exists no other available remedy.” United States v. Akinsade, 686 F.3d 248, 252 (4th Cir.2012) (internal quotation marks omitted). Shelton has failed to meet these standards. Accordingly, we grant leave to proceed in forma pauperis and deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.